Citation Nr: 9910480	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of 
frostbite of the feet.  

2. Entitlement to service connection for a chronic skin 
disorder.  

3. Entitlement to service connection for a chronic 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from May 1974 to May 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of December 1997 and January 1998 rating decisions of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 20, 1998, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

On the occasion of the aforementioned hearing, the veteran 
indicated that he is in receipt of Social Security benefits.  
Records pertaining to the award of such benefits by the 
Social Security Administration (SSA) have not been associated 
with the record certified for appellate review.  Such records 
may be of significant probative value in determining whether 
service connection for the disabilities at issue may be 
granted.  As the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the 
SSA, when the VA has notice of the existence of such records. 
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

Review of the service medical records shows that the veteran 
was treated for swollen feet due to cold weather in February 
1969 and had additional complaints relating to his feet in 
November 1969 and April 1970.  He has not been afforded a 
special examination to evaluate whether he currently has 
residuals of this cold injury.  In addition, it is noted that 
he had complaints of a rash on, at least, 5 occasions during 
his second period of service and has been recently diagnosed 
as having tinea versicolor, which, it is contended, is 
related to the symptoms he demonstrated during service.  He 
has not been afforded a special dermatologic evaluation.  

Finally, it is noted that the veteran was assessed as having 
bronchitis during service in September 1977; bronchospasm, 
secondary to allergy, in December 1977, and noted to have 
bilateral wheezing on examination for separation from 
service.  Recent pulmonary function studies were consistent 
with obstructive airway disease and a chest X-ray study 
performed in July 1997 showed probable chronic bronchitis 
changes.  He has not been afforded a special respiratory 
examination.  

In view of the forgoing, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the veteran disability benefits, as well 
as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims file.

2.  The veteran should also be requested 
to identify all sources of recent 
treatment received for the disabilities 
at issue, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The RO should arrange for the veteran 
to undergo special vascular, 
dermatologic, and respiratory 
examinations.  The specialists should 
review the claims file and render 
opinions regarding whether any currently 
demonstrated pathology is related to the 
symptoms noted during service.  All 
special studies should be undertaken, as 
indicated.  Each specialist should 
provide a complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



